DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and species of antibody set forth in claims 4(A) and 5(a), and species of immune activator which is a ligand or agonist of a TLR and which is an imidazoquinoline compound, in the reply filed on 12/9/21 is acknowledged.  The traversal is on the ground(s) that the Examples of the specification show that the conjugate of anti-CAPRIN-1 antibody and resiquimod of the present invention have a significantly stronger antitumor effect than the conjugate of trastuzumab or cetuximab and resiquimod. The claimed conjugate of anti-CAPRIN-1 antibody and an immune activator have such a significantly superior antitumor effect that the skilled artisan would not consider the present invention obvious over WO 2015/103989 and WO 2015/020212. Therefore, the technical feature of an anti-CAPRIN-1 antibody-immune activator conjugate is a special technical feature of the claimed invention.  This is not found persuasive because as discussed in MPEP 716.02(d) (see In re Clements, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”” The instant claims are not commensurate in scope with the evidence offered as support for unexpected results, being much broader than the single embodiment with potentially unexpected results Applicant relies on. The claims are not limited to any particular anti-CAPRIN-1 antibody or to an immune activator which is resiquimod. As a result, it is maintained that the technical feature does not make a contribution over the prior art and thus is not a special technical feature for the reasons of record.
The requirement is still deemed proper and is therefore made FINAL.


Alternative Names



Improper Markush
	Claims 7-9 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of 1) TLR, NLR, RIG-like receptor and CLR (claim 7) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:each receptor family is structurally distinct from the other and does not share a single structural similarly. Additionally, each binds different ligands and has different signaling pathways.
The Markush grouping of 2) agonists TLR2-TLR10 (claim 8) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  Each TLR receptor is structurally and functionally different, without shared agonists except between TLR7 and TLR8.

lipopolysaccharide (LPS), HSP60, RSO9, and MPLA; (iii) a TLR7- or TLR8-binding ligand or agonist selected from the group consisting of an imidazoquinoline compound and single-stranded RNA, (iv) a TLR9-binding ligand or agonist selected from the group consisting of bacterial DNA, CpG ODN DNAs and hemozoin, (v) a TLR10-binding ligand or agonist selected from the group consisting of profilin and a uropathogenic bacterium, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:within each group, there is not a shared structure.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by Applicant on an IDS, they have not been considered.

In the IDS filed 4/24/2019, reference #12-search report ISA/210 of PCT/JP2017/038986 was not translated and reference #17-written opinion ISA/237 of PCT/JP2017/038986 was not included. Thus, these two references have not considered.


Specification
in [0227] and [0333], it appears “homologation” should be --homoligation--.  
Appropriate correction is required.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In the instant situation, the abstract recites purported merits when stating the conjugate “is superior…”

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Conjugate of a CAPRIN-1 Antibody Linked to an Immune Activator for Cancer Treatment.

	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities: “NOs:” should be “NO:” for all references to sequences, even if there are multiple sequences. In accordance with 37 C.F.R. 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by . 
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 20-22 of U.S. Patent No. 9,862,774 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  

Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing monoclonal antibodies (mAbs) is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,573,993 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound. 
Claim 9 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 corresponds to instant SEQ ID NO:33.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and 
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No. 9,273,130 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 6 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 corresponds to amino acids 141-150 of instant SEQ ID NO:2 and the antibody is encompassed by the genus of antibodies of the instant claims.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to .


Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18-20 of U.S. Patent No. 9,273,128 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 12 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 is the same as instant SEQ ID NO:32.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.
 

Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-20 of U.S. Patent No. 9,266,958 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
e.g., an imidazoquinoline compound.  
Claim 7 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 is the same as instant SEQ ID NO:299.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No. 9,260,513 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claims 6 and 18-20 of the patent are drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 is the same as instant SEQ ID NO299.

 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 9,181,348 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 12 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 is the same as instant SEQ ID NO:32.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
.
 

Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of each of U.S. Patent No. 9,181,348, 9,180,188, 9,175,074 or 9,181,334 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 3 of the patents is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein and has the heavy chain variable region (VH) complementarity determining region (CDR) of SEQ ID NO:5-7 and light chain variable region (VL) CDR of SEQ ID NO:9-11, conjugated with an antitumor agent. The species of claimed antibody anticipates the instant genus of antibodies. The patent does not specify that the antitumor agent is an immune activator.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is unclear what “FLA” in section (iv) is.  This term is not defined in the specification and does not appear to have a common meaning related to TLR5 in the prior art aside from being an abbreviation for “flagellin”.  As a result, the metes and bounds of the claim cannot be determined.
Claim 9 is indefinite. It depends from claim 7, which specifies the “immune activator is a ligand or an agonist binding to Toll-like receptor (TLR),…” Claim 9 lists both naturally occurring and man-made TLR ligand and agonists.  For example, the instantly elected agonist is an imidazoquinoline compound (9(v)), e.g., resiquimod, which are synthetic and not naturally occurring (see, e.g., Gordon et al., J. Immunol. 174:1259-68, 2005, p. 1259, col. 2, first full paragraph).  According to the specification in [0089], “Herein, the immune activator according to the present invention is a factor activating various immunocytes and means a naturally occurring compound, a nucleic acid, or a naturally occurring compound….”  Therefore, it does not appear that all the TLR agonists listed in the claim are “immune activators”.
Claim 2 recites the limitation "wherein the partial peptide has an amino acid sequence represented by… SEQ ID NOs:…35" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This claim depends from claim 1 and it does not appear that SEQ ID NO:35 is a fragment (i.e., partial peptide) of any of even-numbered SEQ ID NO:2-30. The closest match is with SEQ ID NO:3 as shown below.  As a result, it does not appear there is 
SEQ ID NO:30   680 PRGRGGPPRPNRGMPQMNAQQVN 702
                   |||||||||||||||||| ||||
SEQ ID NO:35    1  PRGRGGPPRPNRGMPQMNTQQVN 23


	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to an antibody that binds CAPRIN-1 or a fragment thereof in vivo (see [0020] for a definition) and is linked to an immune activator, i.e., any factor activating immunocytes (see [0015]). The CAPRIN-1 is represented by even-numbered sequences of SEQ ID NO:2-30 or an amino acid sequence at least 80% identical thereto. As discussed in MPEP 2163(II)(A)(3), “[T]he claimed invention itself must be adequately described in the written disclosure and/or the drawings. For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).”  While there are antibodies disclosed which bind the amino acid sequence of one of even numbered SEQ ID NO:2-30 or bind the amino acid sequence of SEQ ID NO:31-35, 296-299, 308 or 309, this is not the case for antibodies binding to sequences 80% identical thereto (and which are not one of the designated SEQ ID NO:) and which must (also) bind CAPRIN-1. Similarly, because the claims use ‘open language’ in reciting that the antibody binds a CAPRIN-1 protein having a sequence represented by any of even-numbered SEQ ID NO:2-30 or by SEQ ID NO:31-35, 296-299, 308 or 309, that means the CAPRIN-1 protein may be larger than the portion represented by one of those SEQ ID NO: and in which case the antibody may bind a region not fully within the recited sequence. It does not reasonably appear for the encompassed antibodies which are not disclosed in the prior art or instant specification but encompassed by the genus, that the instant inventors were in possession of the genus.  According to the specification in paragraph [0020], “In this context, the "immunological reactivity" means the property of the antibody binding to the CAPRIN-1 protein or a partial polypeptide thereof in vivo.” There is no disclosure in the specification to allow the skilled artisan to readily envision antibodies or antigen-binding fragments thereof of the genus of antibodies binding proteins 80% identical to or to regions comprised by but outside the recited amino acid sequences of the CAPRIN-1 proteins, nor does the prior art present a representative number of such antibodies or antigen-binding fragments thereof to support description of that genus.  Further, presenting a method for obtaining an antibody (e.g., [0022]) is not sufficient to describe the antibody itself.
Therefore, only an antibody or antigen-binding fragment thereof that has immunological reactivity with a CAPRIN-1 protein of which the amino acid sequence is any of even-numbered SEQ ID NO:2 to 30, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written 
It is noted human CAPRIN-1 sequences SEQ ID NO:2 and 4 are identical over the first 689 amino acids. All other CAPRIN-1 sequence (even numbered SEQ ID NO:6-30) are about 97-99% identical over their length compared to SEQ ID NO:4, with the exception of chicken sequence SEQ ID NO:30, which is only about 86% identical to SEQ ID NO:4. All peptide sequences (claim 2), with the exception of SEQ ID NO:35, are fragments of SEQ ID NO:2 and 4.



Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 includes wherein the antibody of the conjugate of claim 1 is a human antibody.  According to the specification in [0026] the human antibody can be obtained by fusing sensitized lymphocytes with human-derived myeloma cells and obtaining an antibody having immunological reactivity with CAPRIN-1.  However, the elected antibody is from chicken and while it binds human CAPRIN-1 of SEQ ID NO:2 (e.g., [0151]), it is not a human antibody.  An antibody that originates in a chicken cannot be a “human” antibody unless the chick has a human Ig repertoire, which there is no evidence of in the instant application. Humans and chickens have distinct Ig repertoires that dictate antibody sequence.  It does not appear the inventors were in possession of the genus of human antibodies.  It is noted that human and humanized antibodies are different, with humanized antibodies requiring only the use of human framework regions around the chicken CDRs as opposed to an antibody which could be made by a human.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2832365 A1 (cited in the IDS filed 7/8/20) as evidenced by Lesnova et al. (Int’l J. Mol. Sci., 22:6892, 2021).
EP 2832365 teaches monoclonal antibodies binding human CAPRIN-1 which have VH CDR1-3 of SEQ ID NO:36-38 and VL CDR1-3 of SEQ ID NO:40-43, as well as with a VH of SEQ ID NO: 40 and VL of SEQ ID NO:44 (section (a) of [0091]). The antibody may be chimeric ([0155]-[0159]).  The antibody was able to kill liver cancer cells in vitro through ADCC ([0161]). The antibody may be monoclonal or polyclonal ([0010]), humanized or a single-chain antibody ([0011]).  Conjugation of the antibody to an antitumor agent by way of a particular spacer/linker having a reactive group is taught [0077].  The conjugate may be in a pharmaceutical composition comprising a pharmaceutically acceptable carrier ([0123]). CAPRIN-1 was identified as expressed on the surface of cancer cells, such as breast and liver cancer, and “has been studied as a target of antibody drugs for cancer therapy”. ([0004] and [0006]). Conjugates wherein the drug is an immune activator are taught, including difluoromethylolnitine (DMFO)  ([0078]). SEQ ID NO:43 is identical to instant SEQ ID NO:39, and SEQ ID NO:44 is identical to instant SEQ ID NO:43
Lesnova et al. teaches that DFMO was able to stimulate interferon-gamma in response to concanavalin A and increased levels of IL-12, showing immunomodulatory activity (Abstract). This reference is not necessary for anticipation, but only relied upon to show that DMFO is an immune activator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2832365 A1 (cited in the IDS filed 7/8/20) in view of US 20170290923 A1, US 20150141625 A1 and Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
EP 2832365 teaches monoclonal antibodies binding human CAPRIN-1 which have VH CDR1-3 of SEQ ID NO:36-38 and VL CDR1-3 of SEQ ID NO:40-43, as well as with a VH of SEQ ID NO: 40 and VL of SEQ ID NO:44 (section (a) of [0091]). The antibody may be chimeric ([0155]-[0159]).  The antibody was able to kill liver cancer cells in vitro through ADCC ([0161]). The antibody may be monoclonal or polyclonal ([0010]), humanized or a single-chain antibody ([0011]). A human-mouse chimeric anti-CAPRIN-1 antibody was produced and was cytotoxic to liver cancer cells ([0202]-[0206]). Human-chicken chimeric anti-CAPRIN-1 antibodies were also made ([0155]-[0158]). Additionally, polyclonal anti-CAPRIN-1 antibodies were produced from immunization of a rabbit ([0133]), and shown to induce ADCC of liver cancer cells ([0136]). Conjugation of the antibody to an antitumor agent by way of a particular spacer/linker having a reactive group is taught [0077].  The conjugate may be in a pharmaceutical composition comprising a pharmaceutically acceptable carrier ([0123]). CAPRIN-1 was identified as expressed on the surface of cancer cells, such as breast and liver cancer, and “has been studied as a target of antibody drugs for cancer therapy….” ([0004] and [0006]). EP 2832365 does not teach wherein the immune activator is an agonist binding a TLR, and in particular wherein the agonist is an imidazoquinoline compound. 
US 20170290923 teaches treatment of tumors by targeted immunotherapy (Abstract).  “This technique requires the therapeutic antibody have binding specificity to a target, to be resiquimod (TLRL) is taught [0461]. The conjugated active moiety may be a TLR, a Nod-Like Receptor ligand, a RIG-Like Receptor ligand, a CLR ligand ([0242]), for example a TLR7/8 agonist, such as imiquimod or resiquimod ([0248]).  It is discussed that ([0247]), “[T]he plasmacytoid subset of DC (pDC) expresses only TLR7 and TLR9 upon activation, with a resulting activation of NK cells as well as T cells. Without being bound by any particular theory, as dying tumor cells may adversely affect DC function, it is hypothesized that activating DC with TLR agonists is beneficial for priming anti-tumor immunity in an immunotherapy approach to the treatment of cancer.” Linkers (e.g., [0349] and [0395]) used for generation of the TLAC, with the cleavable linker MC-vc-PAB or non cleavable linker MC used in the anti-PD-L1 antibody-resiquimod conjugate ([0461]). The conjugate may be the active compound in a pharmaceutically acceptable carrier for administration to a cancer patient (e.g., [0403], [0408] and [0410]).
US 20150141625 teaches linkage of an immune response modifier (IRM), e.g., an imidazoquinoline compound (claim 3), conjugated to a human anti-CD20 antibody, rituximab.  Linkage was by a SMPT crosslinker ([0327]).  The conjugates were able to induce cytokine production, such as TNF-alpha (Fig. 5).  Another conjugate tested as an anti-CD40 antibody conjugated to an IRM, with resulting TNF-alpha induction shown in Fig. 7.  An IRM-anti-CD8 antibody conjugate was also able to induce IFN-alpha (Fig. 9). The conjugation is by covalent linkage ([0008]). It is reported that many IRMs are small organic molecule imidazoquinoline amine derivatives, and that many IRMs maybe useful for treating neoplasias ([0003]-[0004]). Many imidazoquinolinone compounds are known (e.g., [0077]) It is stated, “In view of the great therapeutic potential for IRMs, and despite the important work that has already been done, there 
	Gadd et al. teach (p. 1744, col. 1, second full paragraph, through top of col. 2):
We identified three distinct therapeutic applications for TLR agonists conjugated to mAbs: to target therapeutic TLR activation to tumors, to promote mAb cytotoxicity, and to deliver TLR agonists to antigen presenting cells (APC).
As various immunomodulatory features of the tumor microenvironment have been identified, (30) it has become increasingly clear that selective triggering of TLRs at the site of a tumor can have both direct and indirect therapeutic benefits. Driven by proven clinical efficacy against basal cell carcinoma, (31) the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis. (32-34) Likewise, the established therapeutic efficacy of intravesicular BCG for bladder cancer has led to investigations into replacing this complex biologic with one or more synthetic TLR agonist. (7, 35) However, immunotherapy by deliberate TLR activation can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors. (36, 37)
Even without conjugation to cytotoxic drugs, monoclonal antibodies (mAb) are well established cancer treatments, (38) with examples including cytotoxic mAbs targeting CD20 for treatment of lymphoma (rituximab, MabThera) and antibodies targeting Her2 for treatment of Her2+ breast cancer (Trastuzumab, Herceptin). However, the efficacy of many mAbs is often limited by poor cytotoxicity, and direct tumor cell killing in vivo is also limited by the anti-inflammatory tumor microenvironment. (39) Improved tumor killing can be achieved using antibody–drug conjugates (ADC) that deliver cytotoxic drugs to tumors cells. (37) An alternative approach is to improve the cytotoxicity of mAbs. Through Fc region binding to FcγR on macrophages, antibody dependent cellular cytotoxicity (ADCC) can directly kill antibody-labeled tumor cells, but in the tumor microenvironment inhibitory FcγR dominate, preventing ADCC. TLR activation at the tumor site is expected to overcome inhibitory FcγR and promote ADCC, (40) and therefore we propose that TLR agonists conjugated to antitumor mAbs would be expected to have enhanced tumor cytotoxicity. 
It is discussed that small molecule TLR agonists such as imidazoquinolines, which activate TLR7/8, are “far better suited” to antibody-drug conjugate development because they do not have physiochemical properties that would be expected to compromise antibody specificity (p. 1744, col. 2, third paragraph). The conjugate was tested wherein the antibody portion was anti-CD20 antibody rituximab, and activity of the TLR agonist was measured by amount of IL12p40 (28, 49) and this was confirmed with IgG as the macromolecular scaffold.” 
	It would have been obvious before the effective filing date of the instant invention to the artisan of ordinary skill to conjugate a tumor-targeting antibody to a TLR agonist for the purpose of treating a cancer because TLR agonists, particularly TLR7/8 agonist imidazoquinolines of which numerous versions have been produced, have shown clinical efficacy, and which do not have physiochemical properties that would interfere with antibody specificity (e.g., US 20150141625 and Gadd et al.) It is taught by conjugating a tumor-targeting antibody to a TLR agonist, the TLR activation is tumor-targeted and antibody cytotoxicity is promoted (Gadd et al.)  As Gadd et al. states (p. 1744, col. 1, third full paragraph), “However, immunotherapy by deliberate TLR activation can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.” All above references teach targeting cancer cells with an antibody portion of the antibody-drug conjugate in order to treat the cancer.  It would have been obvious to use a CAPRIN-1-binding antibody, including the human-CAPRIN-1-binding antibody having the VH/VL of SEQ ID NO:40/44 or CDRs thereof because EP 2832365 taught the antibody was able to kill liver cancer cells in vitro through ADCC and CAPRIN-1 is expressed on the surface of cancer cells, including breast and liver cancer, and “has been studied as a target of antibody drugs for cancer therapy….” ([0004]) It would have been obvious to conjugate any of a variety of types of antibody, including monoclonal, polyclonal, humanized or chimeric antibodies, because production of these antibodies was well known and EP 2832365 showed various forms of CAPRIN-1 antibodies were able to kill liver cancer cells. Because the tumor-targeting antibody-drug conjugates are useful for treatment of cancer expressing the antibody’s antigen, it would have been obvious wherein the conjugated antibody was in a pharmaceutical composition for administration to a patient in need thereof (see, e.g., EP 2832365 and US 20170290923).  Substitution of one known 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 23, 2022